UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 2/28/13 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus AMT-Free Municipal Bond Fund SEMIANNUAL REPORT February 28, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 31 Statement of Assets and Liabilities 32 Statement of Operations 33 Statement of Changes in Net Assets 35 Financial Highlights 39 Notes to Financial Statements 52 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus AMT-Free Municipal Bond Fund, covering the six-month period from September 1, 2012, through February 28, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The search for higher after-tax yields amid historically low interest rates continued to be a major force in the solid performance of the municipal bond market over the reporting period, as the Federal Reserve Board pumped liquidity into the domestic financial system. In addition, municipal bonds benefited from favorable supply-and-demand dynamics. Robust investor demand was met with a relatively meager supply of newly issued securities stemming from political pressure to reduce government spending and borrowing.The market also was buoyed by improvements in the fiscal condition of most states and many municipalities as tax revenues increased in a gradually recovering U.S. economy. However, the pace of economic growth has remained sluggish compared to historical norms, helping to prevent new imbalances from developing even as monetary policymakers throughout the world maintain aggressively accommodative postures. Therefore, in our analysis, the economic expansion is likely to continue over the foreseeable future. As always, we encourage you to discuss our observations with your financial adviser, who can help you respond to the challenges and opportunities the financial markets provide. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation March 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2012, through February 28, 2013, as provided by Steven Harvey and Daniel Rabasco, Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended February 28, 2013, Dreyfus AMT-Free Municipal Bond Fund’s Class A shares achieved a total return of 2.36%, Class C shares returned 1.98%, Class I shares returned 2.49% and Class Z shares returned 2.46%. 1 In comparison, the fund’s benchmark, the Barclays Municipal Bond Index (the “Index”), produced a total return of 2.01%. 2 Despite rising long-term interest rates and bouts of heightened volatility, strong investor demand for a limited supply of securities helped municipal bonds produce positive absolute returns over the reporting period.The fund’s Class A, Class I and Class Z shares produced higher returns than the fund’s benchmark, primarily due to its emphasis on higher yielding, revenue-backed bonds. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax.The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund invests at least 65% of its assets in municipal bonds with an A or higher credit rating, or the unrated equivalent as determined by Dreyfus. The fund may invest the remaining 35% of its assets in municipal bonds with a credit rating lower than A, including municipal bonds rated below investment grade (“high yield” or “junk” bonds), or the unrated equivalent as determined by Dreyfus. The fund’s portfolio managers focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting.The portfolio managers select municipal bonds for the fund’s portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Actively trading among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values.The fund seeks to invest in several of these sectors. Municipal Bonds Encountered Heightened Volatility Investor sentiment began to improve by the start of the reporting period when the European financial crisis did not worsen, China appeared to have engineered a soft landing for its economy, and recession fears faded in the United States. Instead, investors responded positively to improved U.S. employment and housing market trends, a statement from the head of the European Central Bank in support of the euro, and expectations that new leadership in China might lead to stronger regional growth. Although investor optimism faltered in November due to uncertainty surrounding automatic tax hikes and spending cuts scheduled for the start of 2013, last-minute legislation to address the scheduled tax increases helped alleviate investors’ worries. Consequently, investors turned away from traditional safe havens and toward riskier assets. Municipal bond prices also were supported by the Federal Reserve Board’s (the “Fed”) aggressively accommodative monetary policy, which kept interest rates low and fueled robust demand from investors seeking more competitive levels of after-tax income. Meanwhile, new issuance remained muted when political pressure led to less borrowing for capital projects. From a credit quality perspective, higher tax receipts and reduced spending have enabled many states to shore up their fiscal condition and balance their budgets. Nonetheless, the municipal bond market encountered heightened volatility late in 2012 when the fiscal cliff debate and seasonal pressures led to broad-based price declines. Fortunately, the market recouped most of those losses over the first two months of 2013. Credit Selection Strategy Drove Fund Performance The fund’s relative performance was bolstered by our emphasis on revenue-backed bonds over their general obligation counterparts. Returns were particularly robust among bonds backed by hospitals, airports, and the states’ settlement of litigation with U.S. tobacco companies. Overweighted exposure to bonds with credit ratings toward the bottom of the investment-grade range also buoyed results as investors reached for higher yields. From a regional perspective, California bonds fared especially well when they rallied from depressed levels. 4 In addition, the fund benefited from our focus on securities in the 10- to 15-year range, which performed better than longer-term municipal bonds.We later reduced our emphasis on that maturity range when bonds with five-year maturities offered better relative values.Also, the fund employed swap options, a derivative instrument, to take advantage of the relative value opportunity presented by a very flat municipal bond yield curve. For the reporting period, the use of these swap options was not additive to fund returns as the municipal yield curve had not yet returned to its more normal shape. Maintaining a Conservative Approach We have been encouraged by recently improved data, but the U.S. economy remains vulnerable to fiscal uncertainty and international developments. In addition, while credit fundamentals are improving for most states, many localities continue to face fiscal pressures.Therefore, we have adopted a generally conservative credit posture, maintaining a relatively light exposure to lower rated securities in favor of those within the mid-to-upper investment-grade spectrum.We continue to emphasize essential service revenue bonds possessing strong credit features over general obligation securities. March 15, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Neither Class Z nor Class I shares are subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes. Capital gains, if any, are fully taxable.The Dreyfus Corporation has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund so that total annual fund operating expenses of Class A, C, I and Z shares (excluding Rule 12b-1 fees, shareholder services fees for Class A, C, I and Z shares, taxes, brokerage commissions, extraordinary expenses, interest expenses, and commitment fees on borrowings) do not exceed 0.45%. Dreyfus may terminate this agreement upon at least 90 days’ prior notice to investors but has committed not to do so until at least May 1, 2014.Without this absorption returns would have been lower. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus AMT-Free Municipal Bond Fund from September 1, 2012 to February 28, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2013 Class A Class C Class I Class Z Expenses paid per $1,000 † $ 3.51 $ 7.26 $ 2.26 $ 2.51 Ending value (after expenses) $ 1,023.60 $ 1,019.80 $ 1,024.90 $ 1,024.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2013 Class A Class C Class I Class Z Expenses paid per $1,000 † $ 3.51 $ 7.25 $ 2.26 $ 2.51 Ending value (after expenses) $ 1,021.32 $ 1,017.60 $ 1,022.56 $ 1,022.32 Expenses are equal to the fund’s annualized expense ratio of .70% for Class A, 1.45% for Class C, .45% for Class I and .50% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments—97.2% Rate (%) Date Amount ($) Value ($) Alabama—.5% Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,395,000 1,642,445 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 980,270 Arizona—1.6% Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue (Prerefunded) 7.00 1/1/14 2,000,000 a 2,112,460 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,750,000 3,769,725 Salt River Project Agricultural Improvement and Power District, COP (Desert Basin Independent Trust) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,700,000 2,791,476 Arkansas—.2% Arkansas Development Finance Authority, Construction Revenue (Public Health Laboratory Project) (Insured; AMBAC) 5.00 12/1/17 1,025,000 1,061,183 California—11.0% California, Economic Recovery Bonds 5.00 7/1/20 3,000,000 3,666,390 California, GO 5.25 10/1/16 295,000 296,342 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,954,425 California, GO (Various Purpose) 5.75 4/1/31 6,700,000 8,017,287 California, GO (Various Purpose) 5.50 11/1/35 3,575,000 4,348,880 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,702,960 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,000,000 5,648,150 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/24 1,880,000 2,029,460 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 b 1,213,097 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/27 2,000,000 b 1,140,000 Los Angeles, Wastewater System Revenue 5.75 6/1/34 2,500,000 3,051,300 Los Angeles Harbor Department, Revenue 5.25 8/1/25 3,500,000 4,177,915 Pajaro Valley Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 1,500,000 b 905,520 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/27 4,110,000 b 2,270,980 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,341,580 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,349,160 San Diego County Regional Transportation Commission, Sales Tax Revenue 5.00 4/1/20 1,000,000 1,256,660 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,921,568 San Juan Unified School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/13 1,425,000 a 1,455,880 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Tustin Unified School District Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 0.00 9/1/21 1,615,000 b 1,226,027 University of California Regents, General Revenue 5.75 5/15/31 2,000,000 2,430,260 Walnut Valley Unified School District, GO (Insured; FGIC) 6.50 8/1/19 1,765,000 1,812,673 West Sacramento Redevelopment Agency, Tax Allocation Revenue (West Sacramento Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 4.75 9/1/16 800,000 810,272 Colorado—1.7% Black Hawk, Device Tax Revenue 5.00 12/1/14 500,000 524,355 Black Hawk, Device Tax Revenue 5.00 12/1/18 600,000 624,240 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,225,270 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,452,600 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,116,570 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/24 2,000,000 2,181,620 Metro Wastewater Reclamation District, Sewer Improvement Revenue 5.00 4/1/17 2,000,000 2,352,300 Delaware—.5% Delaware, GO 5.00 10/1/16 2,500,000 2,902,850 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) District of Columbia—1.0% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 4,000,000 4,558,360 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Revenue 5.13 7/1/32 1,000,000 1,134,510 Florida—5.9% Broward County, Airport System Revenue 5.38 10/1/29 2,535,000 2,917,937 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/36 1,800,000 1,886,220 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/19 3,000,000 3,548,940 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 1,255,000 1,456,691 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.50 6/1/17 2,000,000 2,342,040 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 3,535,000 4,212,978 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 5.00 3/1/15 1,000,000 1,074,500 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 3,932,603 Lee County, Transportation Facilities Revenue (Sanibel Bridges and Causeway Project) (Insured; CIFG) 5.00 10/1/22 1,820,000 2,014,321 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 5.75 4/1/28 1,250,000 1,395,925 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/30 2,620,000 2,976,739 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.26 11/15/23 2,250,000 c 2,129,738 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,119,730 University of Central Florida, COP (University of Central Florida Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 1,765,000 1,854,150 Georgia—4.9% Atlanta, Airport General Revenue 5.00 1/1/20 5,000,000 6,088,400 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 1,640,000 2,023,481 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,477,428 Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) 6.25 6/15/34 3,895,000 4,662,081 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 6/15/38 2,000,000 2,277,740 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia (continued) Gwinnett County School District, GO Sales Tax Bonds 4.00 10/1/16 2,875,000 3,229,459 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 5,000,000 6,138,500 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/32 1,240,000 1,350,744 Idaho—1.7% Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 7.38 6/1/40 5,600,000 6,576,248 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 2,500,000 3,014,225 Illinois—8.0% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) (Insured; AMBAC) 5.00 1/1/19 2,400,000 2,657,928 Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/17 3,580,000 4,155,664 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 2,500,000 2,698,025 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 2,500,000 2,806,300 Huntley, Special Service Area Number Nine, Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 5.10 3/1/28 3,500,000 4,008,060 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Illinois, GO 5.00 1/1/16 2,850,000 3,153,753 Illinois, GO 5.00 8/1/24 1,000,000 1,132,910 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.00 2/1/28 750,000 845,145 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.25 2/1/33 500,000 563,500 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 1,000,000 1,095,250 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/16 2,200,000 2,461,316 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,645,300 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 3,500,000 3,932,635 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 3,100,000 3,746,722 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,600,000 4,316,148 Kansas—.3% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 1,500,000 1,607,175 Kentucky—.2% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 5.25 9/1/26 1,000,000 1,028,600 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana—1.0% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.50 8/1/29 2,500,000 2,982,800 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/23 2,000,000 2,387,180 Maine—.3% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,250,000 1,613,650 Maryland—2.8% Howard County, Consolidated Public Improvement Project GO 5.00 8/15/17 2,000,000 2,386,740 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,547,280 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/20 2,500,000 3,090,425 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 520,000 521,092 Montgomery County, Consolidated Public Improvement GO 5.00 7/1/20 4,700,000 5,932,622 Montgomery County, Consolidated Public Improvement GO 5.00 7/1/21 1,500,000 1,840,965 Massachusetts—3.3% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,759,350 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,499,945 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.25 1/1/27 2,250,000 2,726,843 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 2,045,505 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/42 2,500,000 2,891,125 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/23 2,000,000 2,406,840 Michigan—11.1% Brighton Area Schools, GO—Unlimited Tax (Insured; AMBAC) 0.00 5/1/14 8,000,000 b 7,932,880 Brighton Area Schools, GO—Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 b 902,489 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 1,500,000 1,848,465 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,000,000 1,247,250 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 1,115,000 972,771 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 990,395 Detroit School District, School Building and Site Improvement Bonds (GO— Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,250,530 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Detroit Water and Sewerage Department, Senior Lien Sewage Disposal System Revenue 5.25 7/1/39 2,500,000 2,740,450 Huron Valley School District, GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 b 5,743,822 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6.25 6/1/14 3,000,000 3,217,590 Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 4,555,000 5,110,710 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,999,575 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 2,961,150 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/22 7,500,000 8,488,950 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 3,040,000 3,063,682 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,704,600 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 3,700,000 4,321,045 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 1,500,000 1,614,960 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/22 3,000,000 3,522,360 Mississippi—.3% Mississippi Development Bank, Special Obligation Revenue (Waveland, GO Public Improvement Bond Project) (Insured; AMBAC) (Prerefunded) 5.00 11/1/14 1,315,000 a 1,419,516 Missouri—1.0% Curators of the University of Missouri, System Facilities Revenue 5.00 11/1/19 2,500,000 3,111,400 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.25 12/1/16 260,000 260,853 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.38 12/1/18 475,000 485,137 Saint Louis County, Annual Appropriation-Supported Tax Increment Revenue (Lambert Airport Eastern Perimeter Redevelopment Project) (Insured; AMBAC) (Prerefunded) 5.00 2/15/16 1,265,000 a 1,430,778 Nevada—.5% Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/42 2,500,000 2,826,975 New Jersey—1.1% New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 65,000 76,141 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 100,000 115,538 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.19 1/1/30 2,500,000 c 2,250,000 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 1,455,000 1,452,541 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 2,140,000 2,054,721 New York—5.6% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 6,100,650 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,169,717 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,921,225 New York City, GO 5.00 8/1/28 1,000,000 1,179,230 New York City, GO 5.00 10/1/36 2,500,000 2,877,175 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,500,000 2,891,575 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 2,500,000 3,057,600 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/24 3,000,000 3,629,370 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 3,260,000 3,823,980 New York State Urban Develpoment Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 2,135,000 2,504,355 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina—4.1% Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 2,082,478 Durham County, GO Public Improvement Bonds (Prerefunded) 5.00 6/1/16 1,000,000 a 1,144,370 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,113,610 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,310,820 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cleveland County HealthCare System Project) (Insured; AMBAC) 5.25 7/1/19 1,135,000 1,184,792 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 2,250,000 2,709,428 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) 0.00 11/1/16 3,055,000 b 2,810,783 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Givens Estates Project) (Prerefunded) 6.50 7/1/13 1,000,000 a 1,031,440 Oak Island, Enterprise System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/34 1,000,000 1,162,220 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,117,280 Raleigh, Combined Enterprise System Revenue 5.00 3/1/31 1,175,000 1,305,871 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.00 10/1/34 1,000,000 1,155,310 Wake County Industrial Facilities and Pollution Control Financing Authority, PCR (Carolina Power and Light Company Project) (Insured; AMBAC) 0.19 10/1/22 4,725,000 c 4,441,500 Ohio—1.6% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 1,500,000 1,662,510 Maple Heights City School District Board of Education, COP (Wylie Athletic Complex Project) 6.00 11/1/28 1,150,000 1,268,427 Montgomery County, Revenue (Miami Valley Hospital) (Prerefunded) 6.25 11/15/14 2,000,000 a 2,205,280 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,345,000 2,401,421 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 1,100,000 1,331,517 Oklahoma—.2% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 1,227,139 Oregon—.6% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,735,314 Oregon Department of Administrative Services, Lottery Revenue 5.00 4/1/29 1,500,000 1,734,960 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania—5.7% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,600,000 3,103,932 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 2,000,000 2,104,940 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 8/15/17 4,000,000 4,287,880 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,125,130 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/22 3,000,000 3,408,330 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 1,500,000 1,646,070 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 3,017,150 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,450,000 2,591,880 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 1,730,000 2,071,917 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 270,000 a 334,311 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 3,360,000 3,901,666 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 3,500,000 4,173,505 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) South Carolina—.5% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 2,500,000 2,852,500 Tennessee—.5% Metropolitan Government of Nashville and Davidson County, Subordinate Lien Water and Sewer Revenue 5.00 7/1/17 2,500,000 2,924,975 Texas—7.8% Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) 6.25 12/15/17 2,170,000 2,263,353 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/35 3,000,000 3,383,280 Dallas Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 5.00 2/15/23 5,500,000 6,761,370 Del Mar College District, Limited Tax Bonds (Insured; FGIC) (Prerefunded) 5.25 8/15/13 1,295,000 a 1,325,614 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/30 3,900,000 b 1,593,189 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/31 2,860,000 b 1,101,643 Lewisville Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/18 2,360,000 2,880,120 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,440,569 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/28 2,325,000 b 1,150,387 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 0.00 8/15/15 2,350,000 a,b 1,187,197 Midlothian Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/40 2,500,000 2,869,775 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,474,470 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/33 5,000,000 5,791,000 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 1,500,000 1,745,865 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,117,593 San Antonio, Electric and Gas Systems Revenue 5.50 2/1/20 255,000 315,868 San Antonio, Water System Revenue 5.00 5/15/36 4,000,000 4,583,720 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 b 2,184,675 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia—3.3% Albemarle County Industrial Development Authority, HR (Martha Jefferson Hospital) (Prerefunded) 5.25 10/1/13 1,445,000 a 1,502,511 Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,253,180 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,163,260 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/19 1,200,000 1,277,868 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,297,900 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,187,250 Prince William County Industrial Development Authority, Educational Facilities Revenue (The Catholic Diocese of Arlington) (Prerefunded) 5.50 10/1/13 1,000,000 a 1,021,940 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 1,600,000 1,802,400 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 1,300,000 1,400,854 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.63 6/1/15 1,000,000 a 1,117,820 24 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 a 245,726 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.38 1/1/36 1,395,000 1,592,420 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,128,010 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,480,640 Washington—3.3% Seattle, Water System Revenue 5.00 9/1/22 2,700,000 3,434,373 Washington, GO (Various Purpose) 5.00 7/1/18 2,500,000 3,028,275 Washington, GO (Various Purpose) 5.00 7/1/19 3,000,000 3,693,060 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program—Toll Revenue) 5.00 6/1/33 2,255,000 2,637,448 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,485,000 4,184,823 Washington Health Care Facilities Authority, Revenue (MultiCare Health System) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/15/24 1,000,000 1,179,860 West Virginia—.5% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 2,500,000 2,912,175 The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wisconsin—1.1% Milwaukee Housing Authority, MFHR (Veterans Housing Projects) (Collateralized; FNMA) 5.10 7/1/22 1,000,000 1,016,250 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,411,500 Wisconsin, GO 4.00 5/1/15 2,500,000 2,694,400 U.S. Related—3.5% Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 2,000,000 2,066,620 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/29 1,315,000 1,385,471 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,750,000 1,787,572 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) (Prerefunded) 5.00 7/1/15 1,000,000 a 1,109,710 Puerto Rico Public Buildings Authority, Government Facilities Revenue 6.25 7/1/22 1,000,000 1,126,100 Puerto Rico Public Finance Corporation, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 8/1/26 1,500,000 2,150,775 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,860,000 8,684,121 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 1,000,000 1,139,470 Total Long-Term Municipal Investments (cost $486,492,103) 26 Short-Term Municipal Coupon Maturity Principal Investments—3.0% Rate (%) Date Amount ($) Value ($) California—.9% California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.06 3/1/13 2,500,000 d 2,500,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.08 3/1/13 2,700,000 d 2,700,000 Massachusetts—.7% Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; JPMorgan Chase Bank) 0.09 3/1/13 700,000 d 700,000 Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) 0.08 3/1/13 3,100,000 d 3,100,000 Massachusetts Health and Educational Facilities Authority, Revenue (Stonehill College Issue) (LOC; JPMorgan Chase Bank) 0.09 3/1/13 300,000 d 300,000 New York—.8% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.11 3/1/13 1,700,000 d 1,700,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.11 3/1/13 2,100,000 d 2,100,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.11 3/1/13 400,000 d 400,000 The Fund 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.11 3/1/13 100,000 d 100,000 Pennsylvania—.6% Geisinger Authority, Health System Revenue (Geisinger Health System) (Liquidity Facility; JPMorgan Chase Bank) 0.06 3/1/13 3,200,000 d 3,200,000 Total Short-Term Municipal Investments (cost $16,800,000) Total Investments (cost $503,292,103) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate security—interest rate subject to periodic change. d Variable rate demand note—rate shown is the interest rate in effect at February 28, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 28 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 16.5 AA Aa AA 36.5 A A A 32.9 BBB Baa BBB 6.6 BB Ba BB .4 B B B 1.2 F1 MIG1/P1 SP1/A1 2.6 Not Rated e Not Rated e Not Rated e 3.3 † Based on total investments. e Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 30 STATEMENT OF ASSETS AND LIABILITIES February 28, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 503,292,103 555,680,908 Cash 80,408 Interest receivable 5,699,291 Receivable for shares of Common Stock subscribed 316,112 Unrealized appreciation on swap contracts—Note 4 59,862 Prepaid expenses and other assets 175,707 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 288,079 Payable for investment securities purchased 6,554,914 Payable for shares of Common Stock redeemed 467,271 Unrealized depreciation on swap contracts—Note 4 76,706 Accrued expenses 91,339 Net Assets ($) Composition of Net Assets ($): Paid-in capital 512,565,544 Accumulated undistributed investment income—net 40,295 Accumulated net realized gain (loss) on investments (10,443,821 ) Accumulated net unrealized appreciation (depreciation) on investments and swap transactions 52,371,961 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Z Net Assets ($) 279,604,577 23,633,691 13,085,468 238,210,243 Shares Outstanding 19,451,388 1,644,159 910,053 16,564,154 Net Asset Value Per Share ($) See notes to financial statements. The Fund 31 STATEMENT OF OPERATIONS Six Months Ended February 28, 2013 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 1,639,908 Shareholder servicing costs—Note 3(c) 504,418 Distribution fees—Note 3(b) 88,042 Registration fees 35,513 Professional fees 30,389 Prospectus and shareholders’ reports 24,161 Custodian fees—Note 3(c) 23,803 Directors’ fees and expenses—Note 3(d) 21,136 Loan commitment fees—Note 2 4,236 Interest expense—Note 2 44 Miscellaneous 35,647 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (656,747 ) Less—reduction in fees due to earnings credits—Note 3(c) (256 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 989,614 Net realized gain (loss) on swap transactions (528,165 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 3,385,740 Net unrealized appreciation (depreciation) on swap transactions 62,687 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 32 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2013 Year Ended (Unaudited) August 31, 2012 a Operations ($): Investment income—net 9,232,858 20,217,038 Net realized gain (loss) on investments 461,449 5,206,275 Net unrealized appreciation (depreciation) on investments 3,448,427 26,361,265 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (4,519,648 ) (9,947,551 ) Class B Shares — (8,157 ) Class C Shares (299,420 ) (634,799 ) Class I Shares (220,653 ) (302,417 ) Class Z Shares (4,152,842 ) (9,247,325 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 20,826,858 29,258,906 Class B Shares — 15,185 Class C Shares 2,453,015 4,780,717 Class I Shares 5,281,056 8,661,196 Class Z Shares 3,415,302 8,939,231 Dividends reinvested: Class A Shares 3,368,918 7,252,115 Class B Shares — 7,169 Class C Shares 189,263 410,998 Class I Shares 113,760 136,419 Class Z Shares 2,931,402 6,490,695 Cost of shares redeemed: Class A Shares (17,651,506 ) (37,544,231 ) Class B Shares — (711,572 ) Class C Shares (2,704,299 ) (2,476,517 ) Class I Shares (4,756,029 ) (2,369,629 ) Class Z Shares (8,194,821 ) (16,682,990 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 545,310,889 507,498,868 End of Period Undistributed investment income—net 40,295 — The Fund 33 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended February 28, 2013 Year Ended (Unaudited) August 31, 2012 a Capital Share Transactions: Class A b Shares sold 1,448,915 2,102,113 Shares issued for dividends reinvested 234,378 520,876 Shares redeemed (1,229,256 ) (2,693,937 ) Net Increase (Decrease) in Shares Outstanding ) Class B b Shares sold — 1,112 Shares issued for dividends reinvested — 524 Shares redeemed — (51,594 ) Net Increase (Decrease) in Shares Outstanding — ) Class C Shares sold 170,396 341,982 Shares issued for dividends reinvested 13,167 29,519 Shares redeemed (188,389 ) (179,150 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 367,443 617,077 Shares issued for dividends reinvested 7,912 9,771 Shares redeemed (329,716 ) (171,307 ) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 237,573 643,659 Shares issued for dividends reinvested 203,841 465,927 Shares redeemed (569,955 ) (1,200,330 ) Net Increase (Decrease) in Shares Outstanding ) ) a Effective as of the close of business on March 13, 2012, the fund no longer offers Class B shares. b During the period ended August 31, 2012, 25,747 Class B shares representing $356,988 were automatically converted to 25,749 Class A shares. See notes to financial statements. 34 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2013 Year Ended August 31, Class A Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 14.27 13.43 13.81 13.10 13.23 13.50 Investment Operations: Investment income—net a .24 .53 .58 .58 .59 .58 Net realized and unrealized gain (loss) on investments .10 .83 (.38 ) .71 (.13 ) (.27 ) Total from Investment Operations .34 1.36 .20 1.29 .46 .31 Distributions: Dividends from investment income—net (.24 ) (.52 ) (.58 ) (.58 ) (.59 ) (.58 ) Net asset value, end of period 14.37 14.27 13.43 13.81 13.10 13.23 Total Return (%) b 2.36 c 10.32 1.60 10.10 3.78 2.35 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .95 d .97 .97 .97 .99 .98 Ratio of net expenses to average net assets .70 d .70 .70 .70 .70 .70 Ratio of interest and expense related to floating rate notes issued to average net assets — — — .00 e — — Ratio of net investment income to average net assets 3.32 d 3.78 4.40 4.37 4.70 4.33 Portfolio Turnover Rate 4.07 c 22.11 22.31 20.53 31.77 49.59 Net Assets, end of period ($ x 1,000) 279,605 271,110 256,180 295,189 95,477 81,428 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. The Fund 35 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2013 Year Ended August 31, Class C Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 14.27 13.43 13.81 13.10 13.23 13.50 Investment Operations: Investment income—net a .18 .42 .48 .48 .50 .48 Net realized and unrealized gain (loss) on investments .10 .84 (.38 ) .71 (.13 ) (.27 ) Total from Investment Operations .28 1.26 .10 1.19 .37 .21 Distributions: Dividends from investment income—net (.18 ) (.42 ) (.48 ) (.48 ) (.50 ) (.48 ) Net asset value, end of period 14.37 14.27 13.43 13.81 13.10 13.23 Total Return (%) b 1.98 c 9.50 .85 9.27 3.00 1.59 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.71 d 1.73 1.71 1.72 1.74 1.73 Ratio of net expenses to average net assets 1.45 d 1.45 1.45 1.45 1.45 1.45 Ratio of interest and expense related to floating rate notes issued to average net assets — — — .00 e — — Ratio of net investment income to average net assets 2.57 d 3.02 3.65 3.62 3.93 3.58 Portfolio Turnover Rate 4.07 c 22.11 22.31 20.53 31.77 49.59 Net Assets, end of period ($ x 1,000) 23,634 23,532 19,569 25,610 13,220 8,364 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 36 Six Months Ended February 28, 2013 Year Ended August 31, Class I Shares (Unaudited) 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 14.28 13.44 13.81 13.10 11.65 Investment Operations: Investment income—net b .25 .55 .61 .61 .45 Net realized and unrealized gain (loss) on investments .10 .85 (.37 ) .72 1.45 Total from Investment Operations .35 1.40 .24 1.33 1.90 Distributions: Dividends from investment income—net (.25 ) (.56 ) (.61 ) (.62 ) (.45 ) Net asset value, end of period 14.38 14.28 13.44 13.81 13.10 Total Return (%) 2.49 c 10.59 1.93 10.35 16.46 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .72 d .73 .71 .71 .96 d Ratio of net expenses to average net assets .45 d .45 .45 .46 .45 d Ratio of interest and expense related to floating rate notes issued to average net assets — — — .00 e — Ratio of net investment income to average net assets 3.55 d 3.97 4.63 4.56 4.91 d Portfolio Turnover Rate 4.07 c 22.11 22.31 20.53 31.77 Net Assets, end of period ($ x 1,000) 13,085 12,340 5,495 8,146 86 a From December 15, 2008 (commencement of initial offering) to August 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. The Fund 37 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2013 Year Ended August 31, Class Z Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 14.28 13.44 13.82 13.11 13.23 13.51 Investment Operations: Investment income—net a .25 .55 .61 .62 .62 .62 Net realized and unrealized gain (loss) on investments .10 .84 (.39 ) .70 (.12 ) (.28 ) Total from Investment Operations .35 1.39 .22 1.32 .50 .34 Distributions: Dividends from investment income—net (.25 ) (.55 ) (.60 ) (.61 ) (.62 ) (.62 ) Net asset value, end of period 14.38 14.28 13.44 13.82 13.11 13.23 Total Return (%) 2.46 b 10.54 1.80 10.34 4.12 2.53 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 c .76 .75 .74 .77 .76 Ratio of net expenses to average net assets .50 c .50 .50 .48 .45 .45 Ratio of interest and expense related to floating rate notes issued to average net assets — — — .00 d — — Ratio of net investment income to average net assets 3.52 c 3.98 4.60 4.60 4.97 4.58 Portfolio Turnover Rate 4.07 b 22.11 22.31 20.53 31.77 49.59 Net Assets, end of period ($ x 1,000) 238,210 238,329 225,584 246,699 232,390 252,246 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Amount represents less than .01%. See notes to financial statements. 38 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus AMT-Free Municipal Bond Fund (the “fund”) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund’s investment objective is to seek as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 600 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (200 million shares authorized), Class C (100 million shares authorized), Class I (100 million shares authorized) and Class Z (200 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 40 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.All of the preceding securities are categorized within Level 2 of the fair value hierarchy. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) underlying issuer and swap spreads on interest rates.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 555,680,908 — Other Financial Instruments: Swaps † — 59,862 — Liabilities ($) Other Financial Instruments: Swaps † — (76,706 ) — ) † Amount shown represents unrealized appreciation (depreciation) at period end. 42 At February 28, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Each tax year in the three-year period ended August 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $11,018,748 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2012. If not applied, $7,447 of the carryover expires in fiscal year 2013, $820,185 expires in fiscal year 2016, $2,063,006 expires in fiscal year 2017, $5,287,194 expires in fiscal year 2018 and $2,338,736 expires in fiscal year 2019.The fund has $165,483 of post-enactment short-term capital losses and $336,697 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2012 was as follows: tax-exempt income $20,061,039 and ordinary income $79,210.The tax character of current year distributions will be determined at the end of the current fiscal year. (e) New Accounting Pronouncement: In January 2013, FASB issued Accounting Standards Update No. 2013-01 (“ASU 2013-01”), Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities, replaced Accounting Standards Update No. 2011-11 (“ASU 44 2011-11”), Disclosures about Offsetting Assets and Liabilities. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods.ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities.ASU 2013-01 limits the scope of the new balance sheet offsetting disclosures to derivatives, repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to an enforceable master netting arrangement or similar agreement. Management is currently evaluating the application of ASU 2013-01 and its impact on the fund’s financial statements. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A. was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended February 28, 2013, was approximately $7,800 with a related weighted average annualized interest rate of 1.15%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly.The Manager has The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) contractually agreed, from September 1, 2012 through May 1, 2014 to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .45% of the value of the fund’s average daily net assets. The Manager may terminate this agreement upon at least 90 days prior notice to shareholders, but has committed not to do so until at least May 1, 2014.The reduction in expenses, pursuant to the agreement, amounted to $656,747 during the period ended February 28, 2013. During the period ended February 28, 2013, the Distributor retained $12,411 from commissions earned on sales of the fund’s Class A shares and $91 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended February 28, 2013, Class C shares were charged $88,042, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2013, Class A and Class C shares were charged $342,249 and $29,347, respectively, pursuant to the Shareholder Services Plan. 46 Under the Shareholder Services Plan with respect to Class Z (“Class Z Shareholder Services Plan”), Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares, providing reports and other information, and services related to the maintenance of Class Z shareholder accounts. During the period ended February 28, 2013, Class Z shares were charged $56,363 pursuant to the Class Z Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended February 28, 2013, the fund was charged $52,196 for transfer agency services and $1,614 for cash management services. Cash management fees were partially offset by earnings credits of $244. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended February 28, 2013, the fund was charged $23,803 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management ser- The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) vices related to fund subscriptions and redemptions.The Bank of New York Mellon also provides shareholder redemption draft processing services. During the period ended February 28, 2013, the fund was charged $988 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $12. During the period ended February 28, 2013, the fund was charged $3,981 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $254,589, Distribution Plan fees $13,556, Shareholder Services Plan fees $68,937, custodian fees $12,485, Chief Compliance Officer fees $5,308 and transfer agency fees $24,921, which are offset against an expense reimbursement currently in effect in the amount of $91,717. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and swap transactions during the period ended February 28, 2013, amounted to $25,377,313 and $21,857,123, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended February 28, 2013 is discussed below. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters 48 into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap contracts in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. The fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is pos- The Fund 49 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) itive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at February 28, 2013: Unrealized Notional Reference Determination Appreciation Amount ($) Counterparty Index Date (Depreciation) ($) 23,000,000 Citibank Forward Rate 8/6/2013 59,862 Agreement, Municipal Market Data General Obligation, 2023, AAA Index a 23,000,000 Citibank Forward Rate 8/6/2013 (76,706 ) Agreement, Municipal Market Data General Obligation, 2023, AAA Index a Gross Unrealized Appreciation Gross Unrealized Depreciation ) a The fund will receive a payment from the counterparty if the value of the reference index is less than the base index value on the determination date.The fund will make a payment to the counterparty if the value of the reference index is greater than the base index value on the determination date. The following summarizes the average notional value of swap contracts outstanding during the period ended February 28, 2013: Average Notional Value ($) Interest rate swap contracts 38,832,143 At February 28, 2013, accumulated net unrealized appreciation on investments was 52,388,805, consisting of $52,789,890 gross unrealized appreciation and $401,085 gross unrealized depreciation. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 50 NOTE 5—Plan of Reorganization At the fund’s November 5-6, 2012 Board Meeting, the Board approved separate Agreements and Plans of Reorganization between the fund and each of Dreyfus Maryland Fund (the “Maryland Fund”), Dreyfus Minnesota Fund (the “Minnesota Fund”) and Dreyfus Ohio Fund (the “Ohio Fund”), each a series of Dreyfus State Municipal Bond Funds), (the “Acquired Funds”), each providing for an Acquired Fund to merge into the fund as part of a tax-free reorganization. Each merger was approved by the respective Acquired Fund’s shareholders at a meeting held on February 28, 2013. As a result, closing is anticipated to occur on or about April 12, 2013, with respect to the Maryland Fund, on or about April 19, 2013, with respect to the Minnesota Fund, and on or about April 26, 2013, with respect to the Ohio Fund. On those dates, each Acquired Fund’s Class A and Class C shares will be merged into Class A and Class C shares of the fund. On its closing date, the Acquired Fund will exchange all of its assets at net asset value, subject to liabilities, for a number of fund shares of equivalent value. Such shares will be distributed pro rata to shareholders of each Acquired Fund, as applicable, so that each Acquired Fund shareholder receives a number of fund shares equal to the aggregate net asset value of the shareholder’s Acquired Fund’s shares. The Fund 51 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on November 5-6, 2012, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 52 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was variously above, at and below the Performance Group and Performance Universe medians for the various periods. The Board also noted that the fund’s yield performance was variously above, at and below the Performance Group median and generally above the Performance Universe median for the one-year periods ended September 30th. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Lipper category average, noting that the fund’s total returns were higher than the returns of the category average in nine of the ten calendar years. The Board received a presentation from the fund’s portfolio managers (one of the two of which had joined the fund in 2012), who described the fundamental and technical conditions at work in the municipal The Fund 53 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) bond market, the level of volatility in the market, and the managers’ ongoing focus on mitigating downside risk in the fund’s portfolio.The portfolio managers also discussed the strategy implemented for the fund in 2009, quantitative risk management tools applied in overseeing the fund and the fund’s current structure to defend against volatility and otherwise defensively position the fund’s credit posture. The portfolio managers also explained the fund’s performance relative to its duration and credit structure and the degree to which it impacts maximizing yield performance. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until May 1, 2014, so that annual direct fund operating expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .45% of the value of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The 54 Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing each fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the expense limitation or fee waiver and/or expense reimbursement arrangement for certain funds and its effect on Dreyfus’ profitability.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the The Fund 55 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance, in light of the considerations described above. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 56 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement for the ensuing year was in the best interests of the fund and its shareholders. The Fund 57 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus BASIC Municipal Money Market Fund SEMIANNUAL REPORT February 28, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 20 Notes to Financial Statements 27 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus BASIC Municipal Money Market Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus BASIC Municipal Money Market Fund, covering the six-month period from September 1, 2012, through February 28, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite heightened turbulence during the spring of 2012, most financial markets advanced over the reporting period as investors responded to encouraging macroeconomic developments. Most notably, a number of negative economic scenarios were avoided: China averted a hard landing, the European financial crisis did not deteriorate into a breakup of the euro, and the threat of U.S. fiscal tightening was reduced when last-minute legislation mitigated scheduled tax increases. However, as has been the case since December 2008, short-term interest rates and money market yields remained near historical lows in the United States. The muted pace of economic growth compared to historical norms has helped to prevent new imbalances from developing, even as monetary policymakers throughout the world maintain aggressively accommodative postures. Therefore, in our analysis, the economic expansion is likely to continue over the foreseeable future. As always, we encourage you to discuss our observations with your financial adviser, who can help you respond to the challenges and opportunities the financial markets provide. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation March 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2012, through February 28, 2013, as provided by Colleen Meehan, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2013, Dreyfus BASIC Municipal Money Market Fund produced a yield of 0.00%.Taking into account the effects of compounding, the fund produced an effective yield of 0.00%. 1 Yields of tax-exempt money market instruments stayed near historical lows throughout the reporting period, as short-term interest rates remained anchored by an overnight federal funds rate between 0% and 0.25%. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal income taxes as is consistent with the preservation of capital and the maintenance of liquidity. To pursue its goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal income taxes.The fund may also invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Although the fund seeks to provide income exempt from federal income taxes, interest from some of its holdings may be subject to the federal alternative minimum tax. In addition, the fund may invest temporarily in high-quality, taxable money market instruments when the portfolio manager believes acceptable municipal obligations are not available for investment. Economic Recovery Gained Traction Despite occasional bouts of heightened volatility, the reporting period saw a generally improving economic environment. At the start of the reporting period, economists were encouraged by U.S. employment gains, signs of a recovering housing market, and increased manufacturing activity as the Federal Reserve Board (the “Fed”) embarked on a third round of quantitative easing and extended its forecast for low interest rates through mid-2015. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) The Fed’s aggressively accommodative monetary policy actions appeared to be effective, as U.S. GDP growth climbed to an annualized rate of 3.1% for the third quarter of 2012 from just 1.3% in the second quarter. However, many analysts were surprised when the U.S. Department of Commerce estimated that U.S. GDP grew at only a 0.1% annualized rate during the fourth quarter of 2012.The slowdown was attributed mainly to reductions in federal spending stemming from a contentious political debate regarding automatic tax hikes and spending cuts scheduled for the start of 2013. Other economic indicators proved somewhat more encouraging, including gains in personal consumption, durable goods purchases, and housing market activity. In the wake of last-minute legislation to address the tax increases, economic data released over the first two months of 2013 portrayed a somewhat more robust economic recovery. With short-term interest rates near historical lows, demand from individual investors shifted to the municipal bond market, where yields were incrementally higher. However, any reduction in demand for shorter-term, tax-exempt money market instruments stemming from individual investors was offset by the effects of higher rates on short-term repurchase agreements, which helped to boost yields of variable rate demand notes (VRDNs). As a result, municipal money market instruments generally provided higher yields than comparable U.S.Treasury obligations, sparking increased demand from non-traditional investors, including institutional investors. Non-traditional investors also favored municipal money market instruments due to regulatory changes affecting funds’ liquidity requirements. Municipal credit quality continued to improve over the reporting period as most states and many local governments recovered gradually from the recession. Most notably, the credit rating on California’s general obligation debt received an upgrade after voters approved increases in sales and income taxes in order to shore up the state’s fiscal condition. Focusing on Quality and Liquidity Most tax-exempt money market funds have maintained relatively short weighted average maturities compared to historical averages. Due to narrow yield differences along the money market’s maturity spectrum, as well as ongoing regulatory uncertainty, it 4 has made little sense for fund managers to extend weighted average maturities. The fund was no exception to these considerations, and we maintained its weighted average maturities in ranges that were consistent with industry averages. Moreover, careful and well-researched credit selection has remained paramount.As we have for some time, we continued to favor state general obligation bonds; essential service revenue bonds backed by revenues from water, sewer and electric facilities; and certain local credits with strong financial positions and stable tax bases. We generally continued to shy away from instruments issued by localities that depend heavily on state aid. Rates Likely to Stay Low We are cautiously optimistic regarding U.S. economic prospects.While the Fed expects moderate economic growth and a gradually declining unemployment rate, it also has made clear that short-term interest rates are likely to remain low until the unemployment rate drops well below current levels. Consequently, we believe that the prudent course continues to be an emphasis on preservation of capital and liquidity. March 15, 2013 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation, pursuant to an agreement in effect until such time as shareholders are given at least 90 days’ notice and which Dreyfus has committed will remain in place until at least January 1, 2014. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC Municipal Money Market Fund from September 1, 2012 to February 28, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2013 Expenses paid per $1,000 † $ 1.34 Ending value (after expenses) $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2013 Expenses paid per $1,000 † $ 1.35 Ending value (after expenses) $ 1,023.46 † Expenses are equal to the fund’s annualized expense ratio of .27%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2013 (Unaudited) Short-Term Coupon Maturity Principal Investments—99.6% Rate (%) Date Amount ($) Value ($) Arizona—.7% Arizona Health Facilities Authority, Revenue (Community Behavioral Health Properties of Southern Arizona Project) (LOC; Wells Fargo Bank) 0.21 3/7/13 600,000 a 600,000 California—5.5% California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 0.18 3/7/13 2,515,000 a 2,515,000 California Pollution Control Financing Authority, SWDR (Metropolitan Recycling Corporation Project) (LOC; Comerica Bank) 0.18 3/7/13 2,070,000 a 2,070,000 Colorado—2.4% Deutsche Bank Spears/Lifers Trust (Series DBE-1129X) (City and County of Denver, Airport System Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.18 3/7/13 2,000,000 a,b,c 2,000,000 Connecticut—.2% Hartford County Metropolitan District, GO Notes 5.00 7/15/13 200,000 203,506 Florida—6.2% Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 2.50 6/1/13 200,000 200,804 Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.14 5/21/13 4,000,000 4,000,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.21 3/7/13 900,000 a 900,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia—1.2% Atlanta Urban Residental Finance Authority, MFHR (West End Housing Development Project) (LOC; FNMA) 0.26 3/7/13 500,000 a 500,000 Georgia, GO Notes 5.00 7/1/13 500,000 507,949 Illinois—7.1% Deutsche Bank Spears/Lifers Trust (Series DB-483) (Northern Illinois Municipal Power Agency, Power Project Revenue (Prairie State Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.12 3/7/13 3,000,000 a,b,c 3,000,000 Illinois Housing Development Authority, MFHR (Mattoon Towers Project) (LOC; FHLB) 0.17 3/7/13 2,875,000 a 2,875,000 Indiana—1.2% Indiana Finance Authority, IDR (Midwest Fertilizer Corporation Project) 0.20 7/1/13 1,000,000 1,000,000 Louisiana—4.6% Ascension Parish, Revenue (BASF Corporation Project) 0.26 3/7/13 2,800,000 a 2,800,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.09 3/1/13 1,000,000 a 1,000,000 Maine—1.0% Gorham, Revenue (Montalvo Properties, LLC Project) (LOC; TD Bank) 0.28 3/7/13 810,000 a 810,000 Maryland—3.9% Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Trust) 0.36 3/7/13 1,215,000 a 1,215,000 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.18 3/13/13 2,000,000 2,000,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts—1.8% Massachusetts Development Finance Agency, IDR (Metalcrafters, Inc. Issue) (LOC; Bank of America) 0.31 3/7/13 1,480,000 a 1,480,000 Minnesota—5.3% Mendota Heights, MFHR, Refunding (Lexington Heights Apartments Project) (LOC; Wells Fargo Bank) 0.22 3/7/13 380,000 a 380,000 Minneapolis, MFHR (Saint Hedwig’s Assisted Living Project) (LOC; Wells Fargo Bank) 0.21 3/7/13 525,000 a 525,000 Minnesota, GO Notes, Refunding (Various Purpose) 4.00 8/1/13 600,000 609,103 Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.29 3/7/13 2,900,000 a 2,900,000 Mississippi—1.1% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.10 3/1/13 900,000 a 900,000 Missouri—3.1% Bridgeton Industrial Development Authority, Private Activity Revenue (Formtek Metal Processing, Inc. Project) (LOC; Bank of America) 0.26 3/7/13 500,000 a 500,000 Missouri Development Finance Board, IDR (Duke Manufacturing Company Project) (LOC; Bank of America) 0.26 3/7/13 500,000 a 500,000 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Fund Programs—Master Trust) 5.38 7/1/13 225,000 228,847 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Missouri (continued) Saint Charles County Public Water Supply District Number 2, COP (Project Lease Agreement) 0.16 3/7/13 1,000,000 1,000,000 Springfield Industrial Development Authority, MFHR, Refunding (Pebblecreek Apartments Project) (LOC; FHLB) 0.22 3/7/13 305,000 a 305,000 Nevada—3.6% Clark County, Airport System Junior Subordinate Lien Revenue 2.00 7/1/13 3,000,000 3,015,786 New Hampshire—1.2% New Hampshire Business Finance Authority, Industrial Facility Revenue (Luminescent Systems, Inc. Issue) (LOC; HSBC Bank USA) 0.40 3/7/13 1,000,000 a 1,000,000 New Jersey—1.8% Paterson, GO Notes, BAN (General Improvement and Tax Appeal) 1.50 6/6/13 1,000,000 1,000,654 Wood-Ridge Borough, GO Notes, BAN 1.00 8/19/13 500,000 501,175 New York—2.3% Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties—Vanderbilt/Larned Project) (LOC; M&T Trust) 0.15 3/7/13 1,925,000 a 1,925,000 North Carolina—.2% North Carolina, Public Improvement GO Notes 5.25 3/1/13 200,000 200,000 Ohio—1.2% Union Township, GO Notes, Refunding, BAN (Various Purpose) 1.00 9/11/13 1,000,000 1,002,910 Oregon—1.2% Oregon, GO Veterans’ Welfare Bonds (Liquidity Facility; U.S. Bank NA) 0.10 3/1/13 1,000,000 a 1,000,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania—11.0% Montgomery County Industrial Development Authority, Revenue (Recigno Laboratories, Inc. Project) (LOC; Wells Fargo Bank) 0.31 3/7/13 1,600,000 a 1,600,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.26 3/7/13 5,000,000 a 5,000,000 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue, Refunding (City of Philadelphia Funding Program) 5.00 6/15/13 500,000 506,585 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.29 3/7/13 2,000,000 a 2,000,000 South Carolina—1.2% Richland County School District Number 1, GO Notes 4.75 3/1/13 475,000 475,000 South Carolina, GO State Highway Bonds 4.00 8/1/13 500,000 507,908 Tennessee—5.0% Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.14 3/7/13 4,100,000 a 4,100,000 Texas—13.0% El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.22 4/4/13 3,100,000 3,100,000 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children’s Hospital Project) (Citigroup ROCS, Series RR II R-11821) (Liquidity Facility; Citibank NA) 0.17 3/7/13 1,000,000 a,b,c 1,000,000 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Harris County Cultural Education Facilities Finance Corporation, Revenue (The Methodist Hospital System) 0.10 3/1/13 2,160,000 a 2,160,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 3/15/13 2,900,000 2,900,000 Texas, TRAN 2.50 8/30/13 1,500,000 1,517,010 Virginia—1.9% Hanover County Industrial Development Authority, IDR (Virginia Iron and Metal Company Inc., Project) (LOC; Branch Banking and Trust Co.) 0.19 3/7/13 1,565,000 a 1,565,000 Washington—3.1% Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.26 3/7/13 2,075,000 a 2,075,000 Washington Housing Finance Commission, Nonprofit Revenue (District Council Number Five Apprenticeship and Training Trust Fund Project) (LOC; Wells Fargo Bank) 0.21 3/7/13 475,000 a 475,000 Wisconsin—7.6% Verona, IDR (Latitude Corporation Project) (LOC; U.S. Bank NA) 0.15 3/7/13 1,080,000 a 1,080,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wisconsin (continued) Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wells Fargo Bank) 0.31 3/7/13 2,345,000 a 2,345,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.17 3/7/13 2,880,000 a 2,880,000 Total Investments (cost $82,457,237) % Cash and Receivables (Net) .4 % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at February 28, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2013, these securities amounted to $6,000,000 or 7.2% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 14 Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 81.2 F2 VMIG2,MIG2,P2 SP2,A2 3.6 AAA,AA,A d Aaa,Aa,A d AAA,AA,A d 3.3 Not Rated e Not Rated e Not Rated e 11.9 † Based on total investments. d Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. e Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 15 STATEMENT OF ASSETS AND LIABILITIES February 28, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 82,457,237 82,457,237 Cash 1,164,903 Interest receivable 96,040 Prepaid expenses 10,005 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 15,510 Payable for investment securities purchased 892,147 Accrued expenses 50,664 Net Assets ($) Composition of Net Assets ($): Paid-in capital 82,769,708 Accumulated net realized gain (loss) on investments 156 Net Assets ($) Shares Outstanding (3 billion shares of $.001 par value Common Stock authorized) 82,769,708 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Six Months Ended February 28, 2013 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 219,601 Shareholder servicing costs—Note 2(b) 39,813 Professional fees 24,666 Registration fees 10,155 Directors’ fees and expenses—Note 2(c) 5,371 Prospectus and shareholders’ reports 5,261 Custodian fees—Note 2(b) 5,090 Miscellaneous 14,655 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (206,178 ) Less—reduction in fees due to earnings credits—Note 2(b) (59 ) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations 4 See notes to financial statements. The Fund 17 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2013 Year Ended (Unaudited) August 31, 2012 Operations ($): Investment income—net 4 17 Net realized gain (loss) on investments — 156 Net Increase (Decrease) in Net Assets Resulting from Operations 4 Dividends to Shareholders from ($): Investment income—net (4 ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 6,349,885 18,841,621 Dividends reinvested 4 17 Cost of shares redeemed (18,617,805 ) (72,530,103 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 95,037,780 148,726,089 End of Period See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2013 Year Ended August 31, (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .000 a .011 .025 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000) ) a (.000 ) a (.011 ) (.025 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b,c .00 b .00 b .01 1.12 2.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .74 c .70 .67 .62 .65 .60 Ratio of net expenses to average net assets .27 c .25 .36 .40 .44 .43 Ratio of net investment income to average net assets .00 b,c .00 b .00 b .02 1.15 2.46 Net Assets, end of period ($ x 1,000) 82,770 95,038 148,726 186,194 298,064 360,651 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus BASIC Municipal Money Market Fund (the “fund”) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series including the fund.The fund’s investment objective is to seek as high a level of current income exempt from federal income tax as is consistent with the preservation of capital and maintenance of liquidity.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 20 The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Company’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2013 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 82,457,237 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At February 28, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. 22 (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2012 was as follows: tax-exempt income $17. The tax character of current year distributions will be determined at the end of the current fiscal year. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly.The Manager has contractually agreed, from September 1, 2012 through January 1, 2014, to waive receipt of its fees and/or assume the expenses of the fund so that annual fund operating expenses do not exceed .45% of the value of the fund’s average daily net assets.The Manager may terminate this The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) agreement upon at least 90 days notice to shareholders, but has committed not to do so until at least January 1, 2014. The reduction in expenses, pursuant to the undertaking, amounted to $126,929 during the period ended February 28, 2013. The Manager has also undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time. This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $79,249 during the period ended February 28, 2013. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended February 28, 2013, the fund was charged $26,505 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended February 28, 2013, the fund was charged $9,030 for transfer agency services and 24 $261 for cash management services. Cash management fees were partially offset by earnings credits of $40. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund. During the period ended February 28, 2013, the fund was charged $5,090 pursuant to the custody agreement.These fees were partially offset by earnings credits of $17. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions.The Bank of New York Mellon also provides shareholder redemption draft processing services. During the period ended February 28, 2013, the fund was charged $158 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $2. During the period ended February 28, 2013, the fund was charged $3,981 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $32,016, Shareholder Services Plan fees $3,978, custodian fees $2,763, Chief Compliance Officer fees $5,308 and transfer agency fees $4,108, which are offset against an expense reimbursement currently in effect in the amount of $32,663. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board.The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Directors and/or common officers, complies with Rule 17a-7 under the Act. During the period ended February 28, 2013, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 under the Act amounting to $11,630,000 and $19,685,000, respectively. 26 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on November 5-6, 2012, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was variously above and below the Performance Group and Performance Universe medians for the various periods. The Board noted that the fund’s performance was only one basis point lower in each period that performance was below the Performance Group or Performance Universe median. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians. The Board considered the duration and extent of the fee waiver/expense reimbursement undertaking by Dreyfus to support a minimum zero or positive daily yield, as applicable from time to time, in 28 the ongoing, historically low interest rate environment, and the Board noted the extent to which differences among the returns for the Performance Group funds might be attributable to similar undertakings. Dreyfus representatives reviewed with the Board the management or investment advisory fees paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing each fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the expense limitation or fee waiver and/or expense reimbursement arrangement for certain funds and its effect on Dreyfus’ profitability.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance, in light of the considerations described above. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 30 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement for the ensuing year was in the best interests of the fund and its shareholders. The Fund 31 NOTES For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the funds complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Dreyfus High Yield Municipal Bond Fund SEMIANNUAL REPORT February 28, 2013 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 25 Financial Highlights 29 Notes to Financial Statements 39 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus High Yield Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus High Yield Municipal Bond Fund, covering the six-month period from September 1, 2012, through February 28, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The search for higher after-tax yields amid historically low interest rates continued to be a major force in the solid performance of the municipal bond market over the reporting period, as the Federal Reserve Board pumped liquidity into the domestic financial system. In addition, municipal bonds benefited from favorable supply-and-demand dynamics. Robust investor demand was met with a relatively meager supply of newly issued securities stemming from political pressure to reduce government spending and borrowing.The market also was buoyed by improvements in the fiscal condition of most states and many municipalities as tax revenues increased in a gradually recovering U.S. economy. However, the pace of economic growth has remained sluggish compared to historical norms, helping to prevent new imbalances from developing even as monetary policymakers throughout the world maintain aggressively accommodative postures. Therefore, in our analysis, the economic expansion is likely to continue over the foreseeable future. As always, we encourage you to discuss our observations with your financial adviser, who can help you respond to the challenges and opportunities the financial markets provide. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation March 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2012, through February 28, 2013, as provided by Daniel Barton, and Jeffrey Burger, Co-Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended February 28, 2013, Dreyfus HighYield Municipal Bond Fund’s Class A shares achieved a 4.13% total return, Class C shares returned 3.82%, Class I shares returned 4.26% and Class Z shares returned 4.15%. 1 The fund’s benchmark, the Barclays Municipal Bond Index (the “Index”), which, unlike the fund, does not include securities rated below investment grade, produced a total return of 2.01%. 2 Despite rising long-term interest rates and bouts of heightened volatility, strong investor demand for a limited supply of securities helped high yield municipal bonds produce relatively strong returns over the reporting period. The fund produced higher returns than its benchmark, due to its focus on securities rated below investment grade. The Fund’s Investment Approach The fund primarily seeks high current income exempt from federal income tax. Secondarily, the fund may seek capital appreciation to the extent consistent with its primary goal.To pursue its goals, the fund normally invests at least 80% of its assets in municipal bonds that provide income exempt from federal income tax.The fund normally invests at least 50% of its assets in municipal bonds rated BBB/Baa or lower by independent rating agencies or the unrated equivalent as determined by Dreyfus. Municipal bonds rated below investment grade (BB/Ba or lower) are commonly known as “high yield” or “junk” bonds.The fund may invest up to 50% of its assets in higher-quality municipal bonds rated AAA/Aaa to A, or the unrated equivalent as determined by Dreyfus. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) We focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting. The portfolio managers select municipal bonds for the fund’s portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; Actively trading among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values.The fund seeks to invest in several of these sectors. Municipal Bonds Encountered Heightened Volatility Investor sentiment began to improve by the start of the reporting period when the European financial crisis did not worsen, China appeared to have engineered a soft landing for its economy, and recession fears faded in the United States. Instead, investors responded positively to improved U.S. employment and housing market trends, a statement from the head of the European Central Bank in support of the euro, and expectations that new political leadership in China might lead to stronger regional growth. Although investor optimism faltered in November due to uncertainty surrounding automatic tax hikes and spending cuts scheduled for the start of 2013, last-minute legislation to address the scheduled tax increases helped alleviate investors’ worries. Consequently, investors turned away from traditional safe havens and toward riskier assets. Municipal bond prices also were supported by the Federal Reserve Board’s (the “Fed”) aggressively accommodative monetary policy, which kept interest rates low and fueled robust demand from investors seeking more competitive levels of after-tax income. Meanwhile, new issuance remained muted when political pressure led to less borrowing for capital projects. From a credit quality perspective, higher tax receipts and reduced spending have enabled many states to shore up their fiscal condition and balance their budgets. Nonetheless, the municipal bond market encountered heightened volatility late in 2012 when the fiscal cliff debate and seasonal pressures led to broad-based price declines. Fortunately, the market recouped most of those losses over the first two months of 2013. 4 Credit Selection Strategy Drove Fund Performance The fund’s relative performance was bolstered by our emphasis on revenue-backed bonds with below investment grade credit ratings, which generally rallied as investors reached for higher yields. Returns were particularly robust among tax-exempt bonds backed by airlines, industrial development projects, and the states’ settlement of litigation with U.S. tobacco companies.The fund achieved less favorable results from lower yielding, higher quality bonds, including those backed by essential municipal facilities such as sewers and waterworks. Maintaining a Cautious Approach We have been encouraged by recently improved economic data, but we believe that the U.S. economy remains vulnerable to domestic fiscal uncertainty and potentially adverse international developments. In addition, while credit fundamentals are improving for most states, many localities continue to face fiscal pressures.Therefore, we have maintained our research-intensive credit selection process, which we believe can help us find higher yielding investment opportunities from fundamentally sound issuers of municipal securities. In our view, these are appropriate strategies in today’s still-uncertain economic climate. March 15, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. 1 Total return includes reinvestment of dividends and any capital gains paid. It does not include the maximum initial sales charge in the case of Class A shares, and the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Class Z and Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus HighYield Municipal Bond Fund from September 1, 2012 to February 28, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2013 Class A Class C Class I Class Z Expenses paid per $1,000 † $ 5.11 $ 8.94 $ 3.85 $ 4.66 Ending value (after expenses) $ 1,041.30 $ 1,038.20 $ 1,042.60 $ 1,041.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2013 Class A Class C Class I Class Z Expenses paid per $1,000 † $ 5.06 $ 8.85 $ 3.81 $ 4.61 Ending value (after expenses) $ 1,019.79 $ 1,016.02 $ 1,021.03 $ 1,020.23 † Expenses are equal to the fund’s annualized expense ratio of 1.01% for Class A, 1.77% for Class C, .76% for Class I and .92% for Class Z, multiplied by the average account value over the period, multiplied by 181/365. (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments—98.4% Rate (%) Date Amount ($) Value ($) Alabama—2.1% Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,500,000 1,766,070 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 2,500,000 2,500,025 Alaska—2.2% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/32 1,000,000 918,710 Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 4,150,000 3,662,707 Arizona—5.7% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 3,734,220 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,594,130 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,000,000 3,015,780 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 2,000,000 2,315,360 California—6.9% California, GO (Various Purpose) 6.50 4/1/33 2,000,000 2,510,440 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/31 1,000,000 1,235,810 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,139,950 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 1,075,000 1,175,717 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Revenue (Bentley School) 0.00 7/1/50 2,600,000 a 116,272 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 1,000,000 1,176,300 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 1,500,000 1,834,200 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 5.00 8/1/21 800,000 904,960 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) 6.63 8/1/39 2,000,000 2,232,880 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 2,200,000 1,956,460 Colorado—.5% The Plaza Metropolitan District Number 1, Revenue 5.00 12/1/18 1,000,000 1,128,690 Connecticut—1.5% Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 1,500,000 1,765,590 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 1,235,000 1,237,334 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida—6.3% Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 1,000,000 1,194,040 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 1,000,000 b 1,101,940 Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/37 2,000,000 2,238,260 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 1,500,000 1,929,015 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/20 1,000,000 1,247,960 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/18 1,025,000 1,222,128 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 c 1,199,640 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,799,325 Georgia—2.0% Atlanta, Airport General Revenue 5.00 1/1/27 2,000,000 2,281,320 Atlanta, Water and Wastewater Revenue 6.00 11/1/27 1,500,000 1,842,390 Hawaii—.7% Kuakini Health System, Special Purpose Revenue 6.38 7/1/32 1,500,000 1,501,095 Illinois—6.4% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) 5.63 1/1/35 1,240,000 1,455,946 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Harvey, GO 5.63 12/1/32 4,000,000 3,954,960 Illinois, GO 5.00 8/1/24 1,000,000 1,132,910 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 1,500,000 1,642,875 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/20 2,215,000 2,616,668 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,000,000 1,198,930 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.50 4/1/31 1,000,000 1,166,280 Indiana—.8% Indiana Finance Authority, Midwestern Disaster Relief Revenue (Ohio Valley Electric Corporation Project) 5.00 6/1/39 1,500,000 1,600,665 Iowa—.5% Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 1,000,000 994,980 Kansas—.6% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 465,000 488,078 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 12/1/35 730,000 786,925 Louisiana—4.4% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 4,867,000 c 1,948,601 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana (continued) Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 1,500,000 1,703,610 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 5.75 7/1/39 4,000,000 b 3,962,160 Louisiana Stadium and Exposition District, Senior Revenue 5.00 7/1/36 1,300,000 1,483,066 Maine—.9% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,500,000 1,936,380 Maryland—1.6% Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 3,000,000 3,352,020 Massachusetts—.6% Massachusetts Water Resources Authority, General Revenue 5.00 8/1/27 1,000,000 1,209,030 Michigan—8.4% Charyl Stockwell Academy, COP 5.90 10/1/35 2,080,000 1,949,438 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,500,000 1,870,875 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 1,000,000 1,080,220 Detroit Water and Sewerage Department, Senior Lien Sewage Disposal System Revenue 5.25 7/1/39 1,000,000 1,096,180 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 2,112,980 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 1,500,000 1,776,690 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.00 10/15/19 1,300,000 1,549,561 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,285,000 3,284,901 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 2,000,000 2,552,240 Minnesota—.9% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 5.75 11/15/21 1,750,000 1,915,638 Mississippi—.5% Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 6.25 12/1/32 1,025,000 1,078,802 Nebraska—1.1% Nebraska Public Power District, General Revenue 5.00 1/1/33 2,000,000 2,311,080 New Jersey—5.5% Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 1,000,000 1,041,110 New Jersey Economic Development Authority, IDR (Newark Airport Marriott Hotel Project) 7.00 10/1/14 1,510,000 1,517,973 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.13 9/15/23 1,000,000 1,027,460 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.25 12/15/22 1,545,000 1,919,863 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 a 199,680 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 6,360,000 5,632,480 New Mexico—1.4% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.25 6/1/40 2,200,000 2,498,628 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 340,000 360,053 New York—4.4% New York City, GO 5.00 8/1/20 1,500,000 1,859,955 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,000,000 c 1,138,600 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 4,000,000 4,427,120 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 1,500,000 1,573,920 North Carolina—.5% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 1,100,210 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio—2.4% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/47 3,635,000 3,190,112 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 6.00 12/1/42 1,500,000 1,664,745 Oregon—.6% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,000,000 1,156,230 Pennsylvania—3.2% Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,020,000 1,073,519 JPMorgan Chase Putters/Drivers Trust (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 2,000,000 b,d 2,244,200 Montgomery County Higher Education and Health Authority, First Mortgage Improvement Revenue (American Health Foundation/ Montgomery, Inc. Project) 6.88 4/1/36 2,000,000 2,138,920 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,155,770 Texas—10.4% Austin Convention Enterprises, Inc., Convention Center Hotel First Tier Revenue (Insured; XLCA) 5.25 1/1/18 1,000,000 1,105,900 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 1,000,000 1,152,360 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/42 2,500,000 2,705,400 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 1,000,000 1,001,960 Gulf Coast Industrial Development Authority, SWDR (CITGO Petroleum Corporation Project) 4.88 5/1/25 1,000,000 1,031,110 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.50 7/15/30 1,500,000 1,678,545 Houston, Combined Utility System First Lien Revenue 5.00 11/15/19 1,000,000 1,236,760 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/31 1,000,000 1,094,530 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,624,963 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 1,175,000 1,367,594 North Texas Tollway Authority, Second Tier System Revenue 6.13 1/1/31 3,700,000 4,107,000 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 2,250,000 2,312,055 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Vermont—.5% Burlington, Airport Revenue 3.50 7/1/18 1,000,000 1,003,120 Virginia—3.0% Virginia Beach, Public Improvement GO 5.00 4/1/22 2,500,000 3,186,175 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 2,675,000 3,020,396 Washington—4.3% Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.50 6/1/27 1,420,000 1,355,078 Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.60 6/1/37 1,500,000 1,442,190 Seattle, Water System Revenue 5.00 9/1/24 2,580,000 3,207,250 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.60 9/1/25 1,675,000 1,638,200 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.75 9/1/30 1,250,000 1,213,775 West Virginia—1.4% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 2,500,000 2,912,175 Wisconsin—1.9% Public Finance Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/42 2,500,000 2,598,000 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wisconsin (continued) Wisconsin, GO 5.00 5/1/22 1,000,000 1,247,830 U.S. Related—4.3% Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,765,000 1,869,753 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/24 1,000,000 1,056,950 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/42 1,500,000 1,485,090 Puerto Rico Public Buildings Authority, Government Facilities Revenue 6.25 7/1/22 2,000,000 2,252,200 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 2,209,700 Total Long-Term Municipal Investments (cost $189,179,748) Short-Term Municipal Investments—1.0% California—.1% California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.08 3/1/13 200,000 e 200,000 Massachusetts—.6% Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) 0.08 3/1/13 400,000 e 400,000 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.08 3/1/13 900,000 e 900,000 Pennsylvania—.3% Geisinger Authority, Health System Revenue (Geisinger Health System) (Liquidity Facility; JPMorgan Chase Bank) 0.06 3/1/13 600,000 e 600,000 Total Short-Term Municipal Investments (cost $2,100,000) Total Investments (cost $191,279,748) % Cash and Receivables (Net) .6 % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2013, these securities were valued at $7,308,300 or 3.5% of net assets. c Non-income producing—security in default. d Collateral for floating rate borrowings. e Variable rate demand note—rate shown is the interest rate in effect at February 28, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 18 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 2.7 AA Aa AA 13.3 A A A 21.9 BBB Baa BBB 24.0 BB Ba BB 11.3 B B B 7.8 CCC Caa CCC .1 F1 MIG1/P1 SP1/A1 .6 Not Rated f Not Rated f Not Rated f 18.3 † Based on total investments. f Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES February 28, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 191,279,748 204,828,014 Cash 47,405 Interest receivable 2,658,307 Receivable for shares of Common Stock subscribed 89,995 Prepaid expenses and other assets 33,212 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 159,816 Payable for floating rate notes issued—Note 4 1,000,000 Payable for shares of Common Stock redeemed 423,349 Interest and expense payable related to floating rate notes issued—Note 4 1,885 Accrued expenses 13,714 Net Assets ($) Composition of Net Assets ($): Paid-in capital 223,908,682 Accumulated undistributed investment income—net 85,590 Accumulated net realized gain (loss) on investments (31,484,369 ) Accumulated net unrealized appreciation (depreciation) on investments 13,548,266 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Z Net Assets ($) 64,763,830 29,067,786 24,093,884 88,132,669 Shares Outstanding 5,238,526 2,348,805 1,952,066 7,125,129 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Six Months Ended February 28, 2013 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 610,021 Distribution/Service Plan fees—Note 3(b) 180,384 Shareholder servicing costs—Note 3(c) 166,345 Registration fees 29,402 Professional fees 26,863 Prospectus and shareholders’ reports 12,683 Directors’ fees and expenses—Note 3(d) 8,654 Custodian fees—Note 3(c) 7,731 Interest and expense related to floating rate notes issued—Note 4 3,722 Loan commitment fees—Note 2 1,425 Interest expense—Note 2 135 Miscellaneous 24,698 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (80 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 176,139 Net unrealized appreciation (depreciation) on investments 4,022,969 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2013 Year Ended (Unaudited) August 31, 2012 Operations ($): Investment income—net 4,085,369 8,198,091 Net realized gain (loss) on investments 176,139 (2,899,247 ) Net unrealized appreciation (depreciation) on investments 4,022,969 18,573,168 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (1,267,591 ) (2,413,716 ) Class C Shares (477,060 ) (993,391 ) Class I Shares (481,418 ) (750,692 ) Class Z Shares (1,773,710 ) (3,861,670 ) Net realized gain on investments: Class A Shares (17,496 ) (80,376 ) Class C Shares (7,904 ) (38,794 ) Class I Shares (6,374 ) (21,711 ) Class Z Shares (23,589 ) (127,628 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 12,019,954 18,879,560 Class C Shares 2,284,985 5,068,575 Class I Shares 5,132,787 13,802,071 Class Z Shares 2,453,830 3,815,327 Dividends reinvested: Class A Shares 979,965 2,009,218 Class C Shares 281,760 601,349 Class I Shares 262,262 255,312 Class Z Shares 1,404,628 3,139,999 Cost of shares redeemed: Class A Shares (8,351,223 ) (20,539,551 ) Class C Shares (3,614,003 ) (4,834,652 ) Class I Shares (2,798,674 ) (6,861,001 ) Class Z Shares (5,647,451 ) (11,977,598 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 197,420,014 178,477,371 End of Period Undistributed investment income—net 85,590 — The Fund 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended February 28, 2013 Year Ended (Unaudited) August 31, 2012 Capital Share Transactions: Class A Shares sold 983,577 1,629,062 Shares issued for dividends reinvested 79,658 173,736 Shares redeemed (679,048 ) (1,778,286 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 186,369 433,546 Shares issued for dividends reinvested 22,880 51,927 Shares redeemed (293,359 ) (419,607 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 418,110 1,189,941 Shares issued for dividends reinvested 21,348 21,819 Shares redeemed (228,216 ) (591,536 ) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 200,168 328,905 Shares issued for dividends reinvested 114,119 271,320 Shares redeemed (459,455 ) (1,036,513 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2013 Year Ended August 31, Class A Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.11 11.14 11.74 10.64 12.05 12.90 Investment Operations: Investment income—net a .25 .52 .59 .61 .65 .66 Net realized and unrealized gain (loss) on investments .24 .98 (.60 ) 1.08 (1.41 ) (.86 ) Total from Investment Operations .49 1.50 (.01 ) 1.69 (.76 ) (.20 ) Distributions: Dividends from investment income—net (.24 ) (.51 ) (.58 ) (.59 ) (.65 ) (.65 ) Dividends from net realize gain on investments (.00 ) b (.02 ) (.01 ) — — — Total Distributions (.24 ) (.53 ) (.59 ) (.59 ) (.65 ) (.65 ) Net asset value, end of period 12.36 12.11 11.14 11.74 10.64 12.05 Total Return (%) c 4.13 d 13.74 (.03 ) 16.31 (5.80 ) (1.67 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.01 e 1.02 1.00 .99 1.02 1.02 Ratio of net expenses to average net assets 1.01 e 1.02 1.00 .99 1.02 1.02 Ratio of interest and expense related to floating rate notes issued to average net assets .01 e .00 f .00 f — .00 f .05 Ratio of net investment income to average net assets 4.07 e 4.48 5.35 5.37 6.40 5.28 Portfolio Turnover Rate 4.99 d 26.27 41.05 25.26 28.94 76.05 Net Assets, end of period ($ x 1,000) 64,764 58,786 53,785 70,607 58,931 59,169 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Amount represents less than .01%. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2013 Year Ended August 31, Class C Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.12 11.15 11.75 10.66 12.06 12.91 Investment Operations: Investment income—net a .20 .43 .51 .52 .57 .57 Net realized and unrealized gain (loss) on investments .26 .98 (.60 ) 1.08 (1.41 ) (.87 ) Total from Investment Operations .46 1.41 (.09 ) 1.60 (.84 ) (.30 ) Distributions: Dividends from investment income—net (.20 ) (.42 ) (.50 ) (.51 ) (.56 ) (.55 ) Dividends from net realized gain on investments (.00 ) b (.02 ) (.01 ) — — — Total Distributions (.20 ) (.44 ) (.51 ) (.51 ) (.56 ) (.55 ) Net asset value, end of period 12.38 12.12 11.15 11.75 10.66 12.06 Total Return (%) c 3.82 d 12.87 (.77 ) 15.31 (6.45 ) (2.43 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.77 e 1.78 1.75 1.76 1.80 1.80 Ratio of net expenses to average net assets 1.77 e 1.78 1.75 1.76 1.80 1.80 Ratio of interest and expense related to floating rate notes issued to average net assets .01 e .00 f .00 f — .00 f .05 Ratio of net investment income to average net assets 3.33 e 3.72 4.62 4.60 5.63 4.53 Portfolio Turnover Rate 4.99 d 26.27 41.05 25.26 28.94 76.05 Net Assets, end of period ($ x 1,000) 29,068 29,494 26,365 32,647 29,579 30,730 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Amount represents less than .01%. See notes to financial statements. 26 Six Months Ended February 28, 2013 Year Ended August 31, Class I Shares (Unaudited) 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 12.09 11.12 11.72 10.63 9.15 Investment Operations: Investment income—net b .26 .54 .63 .66 .49 Net realized and unrealized gain (loss) on investments .25 .99 (.61 ) 1.05 1.46 Total from Investment Operations .51 1.53 .02 1.71 1.95 Distributions: Dividends from investment income—net (.26 ) (.54 ) (.61 ) (.62 ) (.47 ) Dividends from net realized gain on investments (.00 ) c (.02 ) (.01 ) — — Total Distributions (.26 ) (.56 ) (.62 ) (.62 ) (.47 ) Net asset value, end of period 12.34 12.09 11.12 11.72 10.63 Total Return (%) 4.26 d 14.04 .22 16.50 21.80 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .76 e .78 .74 .73 1.17 d Ratio of net expenses to average net assets .76 e .78 .74 .72 .75 d Ratio of interest and expense related to floating rate notes issued to average net assets .01 e .00 f .00 f — — Ratio of net investment income to average net assets 4.33 e 4.70 5.62 5.57 6.69 d Portfolio Turnover Rate 4.99 d 26.27 41.05 25.26 28.94 Net Assets, end of period ($ x 1,000) 24,094 21,048 12,460 8,577 21 a From December 15, 2008 (commencement of initial offering) to August 31, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. f Amount represents less than .01%. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2013 Year Ended August 31, Class Z Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.12 11.14 11.75 10.65 12.05 12.91 Investment Operations: Investment income—net a .25 .53 .60 .63 .67 .67 Net realized and unrealized gain (loss) on investments .25 .99 (.61 ) 1.09 (1.41 ) (.87 ) Total from Investment Operations .50 1.52 (.01 ) 1.72 (.74 ) (.20 ) Distributions: Dividends from investment income—net (.25 ) (.52 ) (.59 ) (.62 ) (.66 ) (.66 ) Dividends from net realized gain on investments (.00 ) b (.02 ) (.01 ) — — — Total Distributions (.25 ) (.54 ) (.60 ) (.62 ) (.66 ) (.66 ) Net asset value, end of period 12.37 12.12 11.14 11.75 10.65 12.05 Total Return (%) 4.15 c 13.92 .05 16.44 (5.64 ) (1.59 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 d .95 .95 .82 .85 .97 Ratio of net expenses to average net assets .92 d .95 .95 .82 .84 .97 Ratio of interest and expense related to floating rate notes issued to average net assets .01 d .00 e .00 e — .00 e .05 Ratio of net investment income to average net assets 4.13 d 4.56 5.45 5.58 6.59 5.32 Portfolio Turnover Rate 4.99 c 26.27 41.05 25.26 28.94 76.05 Net Assets, end of period ($ x 1,000) 88,133 88,092 85,868 113,547 122,871 152,058 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus High Yield Municipal Bond Fund (the “fund”) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund’s investment objective is to seek high current income exempt from federal income tax. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 30 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 203,628,374 1,199,640 Liabilities ($) Floating Rate Notes † — (1,000,000 ) — ) † Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. At February 28, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Municipal Bonds ($) Balance as of 8/31/2012 1,079,880 Realized gain (loss) — Change in unrealized appreciation (depreciation) 119,760 Purchases — Sales — Transfers into Level 3 — Transfers out of Level 3 — Balance as of 2/28/2013 1,199,640 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 2/28/2013 119,760 32 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $32,065,662 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2012. If not applied, $715,251 of the carryover expires in fiscal year 2016, $7,033,387 expires in fiscal year 2017, $10,523,962 expires in fiscal year 2018 and $5,919,280 expires in fiscal year 2019. The fund has $2,369,905 of post-enactment short-term capital losses and $5,503,877 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2012 was as follows: tax-exempt income $8,019,469 and ordinary income $268,509.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A. was $225 million. In connection therewith, the fund has agreed to pay its pro rata 34 portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended February 28, 2013, was approximately $23,800 with a related weighted average annualized interest rate of 1.15%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. During the period ended February 28, 2013, the Distributor retained $3,222 from commissions earned on sales of the fund’s Class A shares and $611 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended February 28, 2013, Class C shares were charged $110,312, pursuant to the Distribution Plan. Under the Service Plan adopted pursuant to Rule 12b-1 under the Act, Class Z shares reimburse the Distributor for distributing its shares and servicing shareholder accounts at an amount not to exceed an annual rate of .25% of the value of the average daily net assets of Class Z shares. During the period ended February 28, 2013, Class Z shares were charged $70,072 pursuant to the Service Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2013, Class A and Class C shares were charged $79,542 and $36,771, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended February 28, 2013, the fund was charged $17,552 for transfer agency services and $503 for cash management services. Cash management fees were partially offset by earnings credits of $76. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended February 28, 2013, the fund was charged $7,731 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions.The Bank of New York Mellon also provides shareholder redemption draft processing services. During the period ended February 28, 2013, the fund was charged $309 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $4. 36 During the period ended February 28, 2013, the fund was charged $3,981 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $94,784, Distribution Plan fees $27,292, Shareholder Services Plan fees $17,994, custodian fees $7,562, Chief Compliance Officer fees $5,308 and transfer agency fees $6,876. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through the use of the fund’s exchange privilege. During the period ended February 28, 2013, redemption fees charged and retained by the fund amounted to $7,634. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities during the period ended February 28, 2013, amounted to $14,446,903 and $9,949,876, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals.A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The average amount of borrowings outstanding under the inverse floater structure during the period ended February 28, 2013, was approximately $1,000,000, with a related weighted average annualized interest rate of .75%. At February 28, 2013, accumulated net unrealized appreciation on investments was 13,548,266, consisting of $20,474,319 gross unrealized appreciation and $6,926,053 gross unrealized depreciation. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 38 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on November 5-6, 2012, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was generally below the Performance Group and Performance Universe median for the various periods.The Board noted the fund’s improved relative and strong absolute performance over the past year. The Board also noted that the fund’s yield performance was below the Performance Group median and variously above, at and below the Performance Universe median for the one-year periods ended September 30th. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Lipper category average, noting that the fund’s total returns were higher than the category average in three of the six calendar years. The Board received a presentation from the fund’s portfolio managers, who described the fundamental and technical conditions at work in the municipal bond market, the level of volatility in the market, and the managers’ ongoing focus on mitigating downside risk in the fund’s portfolio. The portfolio managers also discussed the strategy implemented for the fund in 2009, quantitative risk management tools 40 applied in overseeing the fund and the fund’s current structure to defend against volatility and otherwise defensively position the fund’s credit posture. The portfolio managers also explained the fund’s performance relative to its duration and credit structure and the degree to which it impacts maximizing yield performance. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing each fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation or fee waiver and/or expense reimbursement arrangement for certain The Fund 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) funds and its effect on Dreyfus’ profitability. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. 42 The Board generally was satisfied with the fund’s overall performance, in light of the considerations described above. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement for the ensuing year was in the best interests of the fund and its shareholders. The Fund 43 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 25, 2013 By: /s/ James Windels James Windels, Treasurer Date: April 25, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
